UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 20, 2008 Mezey Howarth Racing Stables, Inc. (Exact name of registrant as specified in its charter) Nevada 000-52529 20-8623320 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1001 Ave Pico, Ste C-629 San Clemente, California 92673 (Address, including zip code, of principal executive offices) Registrant’s telephone number, including area code (949) 429-4007 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Election of Directors On February 20, 2008, the Shareholders of the Company voted to elect J. Wade Mezey, Paul Howarth and Brian Meshkin to serve on the Board of Directors from April 1, 2008 through March 31, 2009. Item 8.01 Other Events (a) On February 20, 2008, the Shareholders of the Company approve the the transaction between the Company and ABTTC, Inc.
